       Case 7:17-cv-08943-CS-JCM Document 602 Filed 06/25/20 Page 1 of 1
                                                                  53rd at Third
                                                                  885 Third Avenue
                                                                  New York, New York 10022-4834
                                                                  Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                  www.lw.com

                                                                  FIRM / AFFILIATE OFFICES
                                                                  Beijing         Moscow
                                                                  Boston          Munich
                                                                  Brussels        New York
                                                                  Century City    Orange County
                                                                  Chicago         Paris

June 25, 2020                                                     Dubai           Riyadh
                                                                  Düsseldorf      San Diego
                                                                  Frankfurt       San Francisco
                                                                  Hamburg         Seoul
                                                                  Hong Kong       Shanghai
                                                                  Houston         Silicon Valley
                                                                  London          Singapore
                                                                  Los Angeles     Tokyo
                                                                  Madrid          Washington, D.C.
                                                                  Milan
VIA ECF & EMAIL

Hon. Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601-4150


       Re:      National Association for the Advancement of Colored People,
                Spring Valley Branch v. East Ramapo Central School District, No. 17 Civ. 8943

Dear Judge Seibel:

        On behalf of Plaintiffs National Association for the Advancement of Colored People,
Spring Valley Branch, Julio Clerveaux, Chevon Dos Reis, Eric Goodwin, Jose Vitelio Gregorio,
Dorothy Miller, and Hillary Moreau, I write pursuant to Rule 2.D of your Honor’s Individual
Practices to request that oral argument be held with respect to Plaintiffs’ motion for attorneys’ fees
and costs, should the Court find it beneficial to do so.



                                               Respectfully submitted,

                                               /s/ Claudia T. Salomon
                                               Claudia T. Salomon


cc:    All Counsel of Record (via ECF)
